— Action for wrongful death arising out of the claimed negligent closing of a door on a subway train operated by the defendant, as a consequence of which the clothing of plaintiff’s intestate was caught in the door as he was emerging from the ear and he was dragged by the train in a manner that so injured him that he died. Judgment for the plaintiff unanimously affirmed, with costs. No opinion. (Appeal No. 2.) Order denying motion for a new trial on the ground of newly-discovered evidence unanimously affirmed, with costs. No opinion. Present — ■ Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.